Title: Enclosure: Robert Twiford to Thomas Newton, Junior, 14 August 1791
From: Twiford, Robert
To: Newton, Thomas, Jr.



Pungoteague [Virginia] August 14th. 1791
Dear Sir,

I Recd. yours dated the 25th July the 10th Instant together with sum Advertisements; I have fixed two Auxiliary officers in Northampton & two in Accomack above my house & one at My house, so that I beleve that the Destilaries are all within ten miles of an office except a few at Marenty Bay; I have informed my self Respecting the Manufactries as well as the length of time would allow. 45000 yds. all yarn 30000 do. Cotton 45000 do. wollen what we call Lintsewoose Flax linnen coars & fine 315000 do. I suppose that ¾ of the people are clothed in their own Manufactury; Leather shoes we make cheafely within our selves & common Stocking; I Shall indeavour to Inform my self beter by the next Oppertunity and will write you more fully; When I am with
Respect Dr. sir Your Hubl   Servt.
Robert Twiford Collector
